UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4408


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TASHAN JAMAR STERN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:16-cr-00536-TMC-4)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Frederic Marcinak, SMITH MOORE LEATHERWOOD LLP, Greenville, South
Carolina, for Appellant. Leesa Washington, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tashan Jamar Stern appeals his conviction and the 188-month sentence imposed

after he pled guilty, pursuant to a plea agreement, to conspiracy to distribute and possess

with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(l), 846 (2012). Stern’s attorney filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), conceding there are no meritorious grounds for appeal, but

questioning whether the district court correctly denied Stern a reduction in his offense

level for acceptance of responsibility and held him accountable for 977.9 grams of

methamphetamine. Stern filed a pro se supplemental brief, asserting for the first time on

appeal that his offense level should have been reduced based on his minor role in the

conspiracy. * The Government has declined to file a responsive brief. Finding no error,

we affirm.

       Although we review Stern’s sentence for reasonableness, applying an abuse-of-

discretion standard, see Gall v. United States, 552 U.S. 38, 46 (2007), we review

unpreserved, non-structural sentencing errors for plain error, see Lynn, 592 F.3d at 575–

76.   Our review requires consideration of both the procedural and substantive

reasonableness of the sentence. Gall, 552 U.S. at 51. We first assess whether the district

       *
         We have considered Stern’s argument but conclude that Stern has established no
plain error by the district court. See United States v. Lynn, 592 F.3d 572, 576-77 (4th Cir.
2010) (reiterating that, to establish plain error, the appealing party must show that an
error: “(1) was made, (2) is plain (i.e., clear or obvious), and (3) affects substantial
rights[,]” and that this court will exercise its discretion to correct the error only if it
“seriously affects the fairness, integrity or public reputation of judicial proceedings”
(internal quotation marks omitted)).


                                             2
court properly calculated the advisory Sentencing Guidelines range, considered the

factors set forth in 18 U.S.C. § 3553(a) (2012), analyzed any arguments presented by the

parties, and sufficiently explained the selected sentence. Id. at 49–51; Lynn, 592 F.3d at

575–76.    If we find no procedural error, we review the sentence for substantive

reasonableness, “examin[ing] the totality of the circumstances[.]”      United States v.

Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Any sentence that is within or

below a properly calculated Guidelines range is presumptively [substantively]

reasonable” and “[s]uch a presumption can only be rebutted by showing that the sentence

is unreasonable when measured against the . . . § 3553(a) factors.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      We conclude that Stern’s sentence is reasonable. The district court correctly

calculated Stern’s Guidelines range, listened to counsel’s arguments, and adequately

explained its reasons for imposing the 188-month sentence.         As counsel correctly

concedes, the district court did not clearly err when it denied Stern an offense level

reduction for acceptance of responsibility, in accordance with U.S. Sentencing Guidelines

Manual § 3E1.1 (2016), based on Stern’s post-plea denial of participation in the

underlying conspiracy. See USSG § 3E1.1 cmt. n.1(A) (“[A] defendant who falsely

denies, or frivolously contests, relevant conduct that the court determines to be true has

acted in a manner inconsistent with acceptance of responsibility[.]”); see also United

States v. Hargrove, 478 F.3d 195, 198 (4th Cir. 2007) (recognizing that an acceptance of

responsibility determination is reviewed for clear error as “district courts are uniquely



                                            3
qualified to evaluate whether to grant or deny a sentence reduction for acceptance of

responsibility”).

       Nor do we discern any clear error in the district court’s determination that Stern

should be held accountable for the total amount of drugs involved in the conspiracy. See

USSG § 1B1.3(a)(1)(B) (providing that a defendant’s base offense level is determined on

the basis of, “in the case of a jointly undertaken criminal activity . . . , all acts and

omissions of others that were . . . reasonably foreseeable in connection with that criminal

activity[,]” and “that occurred during the commission of the offense of conviction”); see

also United States v. Hicks, 948 F.2d 877, 881 (4th Cir. 1991) (“The calculation of the

amount of drugs which results in the establishment of the base offense level is a factual

determination subject to review only for clear error.”). Thus, the claimed procedural

sentencing error lacks merit. And because Stern offers nothing to rebut the presumption

of substantive reasonableness this court affords his within-Guidelines sentence, we

conclude that Stern’s sentence is reasonable.

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires counsel to inform Stern, in writing, of the right to petition the

Supreme Court of the United States for further review. If Stern requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court to withdraw from representation. Counsel’s motion must state that a

copy of the motion was served on Stern. We dispense with oral argument because the



                                            4
facts and legal arguments are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           5